 

Co Oa NN DN OT BP WD NHN

NO NO NY NH HN YH NH ND NO HH &— fF HF HF Se eS Re
non TIN nA BP WY NY KH CD OBO FAT HD A BW NY KS CO

Case 2:19-mj-00344-MAT Document 22 Filed 08/22/19 Page1of1

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. MJ19-0344
Plaintiff, [PROPOSED] ORDER
Vv.
PAIGE A. THOMPSON,
Defendant.

 

 

 

The Court having considered the United States’ Motion to Seal requesting that the

United States’ Supplemental Memorandum in Support of Motion for Detention in this

case be sealed,

It is hereby ORDERED that the United States’ Supplemental Memorandum in

Support of Motion for Detention be and remain sealed until further order of this Court.

DATED: this gues day of August, 2019.

aia

MICHELLE L. PETERSON
United States Magistrate Judge

Presented by:

/s/Andrew C. Friedman
ANDREW C. FRIEDMAN
Assistant United States Attorney

MOTION TO SEAL - 1 UNITED STATES ATTORNEY

i; j 700 STEWART STREET, SUITE 5220
United States v. Paige A. Thompson, No. MJ19-0344 SEATTLE, WASHINGTON 98101

(206) 553-7970
